Case 1:09-cr-00064-cr Document 1497 Filed 07/20/20 Page 1of 8
!

 

 

 

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks (*))
Sheet | f .
BISTRICT OF VER i
UNITED STATES DISTRICT COURT PILED ONT
District of Vermont
) NANA ROME
UNITED STATES OF AMERICA ) AMENDED JUDGMENT IN A CRI E
Vv. ) CL Fe ie
JOHN ORLANDO BROOKER, JR. ) Case Number: 1:09-cr-64-01
) USM Number: 06089-082
Date of Original Judgment: 10/27/2011 . ) _ David McColgin, AFPD
(Or Date of Last Amended Judgment) ) Defendant’s Attorney

THE DEFENDANT:
( pleaded guilty to count(s) _1sss, 13sss, 23sss of the Third Superseding Indictment

(1 pleaded nolo contendere to count(s)

 

which was accepted by the court.

11 was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21:846,841(a)(1),(b)(1) | Conspiracy to distribute 5 kilograms or more of cocaine and

 

(A) 100 kilograms or more of marijuana 6/16/2019 isss

see next page
The defendant is sentenced as provided in pages2 through 8 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
(0 The defendant has been found not guilty on count(s)
(% Count(s) 2-4sss, 8sss, 11sss C1 is [are dismissed on the motion of the United States.

_ Itis ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

7/20/2020
Date of ition ol judgment

 

 

 

JUDGMENT ENTERED ON DOCKET Signature of Judge —
DATE: 7/20/2020 Christina Reiss, U.S. District Judge

 

 

Name and Title of Judge

7/20/2020
Date
Case 1:09-cr-00064-cr Document 1497 Filed 07/20/20 Page 2 of 8

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 1A (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 2 of 8
DEFENDANT: JOHN ORLANDO BROOKER, JR.
CASE NUMBER: 1:09-cr-64-01

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
18:924(c)(1)(A) Poss of a firearm in furtherance of drug. traf. crime 6/16/2009 13sss
18:2, 1957 Money Laundering 6/16/2019 23sss
Case 1:09-cr-00064-cr Document 1497 Filed 07/20/20 Page 3 of 8

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 2 — [Imprisonment (NOTE: Identify , Changes with Asterisks (*))
Judgment -— Page —_ So . of oO.
DEFENDANT: JOHN ORLANDO BROOKER, JR.
CASE NUMBER: 1:09-cr-64-01

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
time served

Oo The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ol sat Oam OF pm on

 

(]  asnotified by the United States Marshal.

oO The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
1 before 2 p.m. on

 

1 as notified by the United States Marshal.

[) as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
— UNITED STATES MARSHAL
By _

 

DEPUTY UNITED STATES MARSHAL
Case 1:09-cr-00064-cr Document 1497 Filed 07/20/20 Page 4 of 8

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 3 — Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment—Page 4 of 8

DEFENDANT: JOHN ORLANDO BROOKER, JR.
CASE NUMBER: 1:09-cr-64-01

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
5 years
MANDATORY CONDITIONS
l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.
(1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

4. ( You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of

restitution. (check if applicable)

3; mw You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. ([] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seg.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. ( You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
Case 1:09-cr-00064-cr Document 1497 Filed 07/20/20 Page 5of 8

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 3A — Supervised Release
Judgment—Page a a;
DEFENDANT: JOHN ORLANDO BROOKER, JR.

CASE NUMBER: _ 1:09-cr-64-01

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. | You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. | You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk to another
person (including an organization), the probation officer, with the prior approval of the Court, may require you to notify the person
about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that you have
notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature ; Date

 
Case 1:09-cr-00064-cr Document 1497 Filed 07/20/20 Page 6 of 8

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 3B — Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment—Page 6 of 8
DEFENDANT: JOHN ORLANDO BROOKER, JR.
CASE NUMBER: _ 1:09-cr-64-01

ADDITIONAL SUPERVISED RELEASE TERMS

You must quarantine for 14 days upon arrival to your residence.

You must participate in a program approved by the United States Probation Office for substance abuse, which program
may include testing to determine whether you have reverted to the use of drugs or alcohol. You shall contribute to the cost
of services rendered in an amount to be determined by the probation officer based on ability to pay or the availability of
third party payment. You must refrain from the use of alcohol! and other intoxicants during and after treatment.

You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. Section
1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a
United States probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any
other occupants that the premises may be subject to searches pursuant to this condition. An officer may conduct a search
pursuant to this condition only when reasonable suspicion exists that you have violated a condition of supervision and that
the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
reasonable manner.
Case 1:09-cr-00064-cr Document 1497 Filed 07/20/20 Page 7 of 8

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))
Judgment — Page Tt of 8

DEFENDANT: JOHN ORLANDO BROOKER, JR.
CASE NUMBER; 1:09-cr-64-01

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penaltics under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 300.00 $ Ss $ $
(] The determination of restitution is deferred until _. An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
(] The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned ent, unless specified otherwise in
the priority order or percentage ibaa paral ay elow. However, pUEAnE to suse. § 3664), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $_ _ 0.00 $ __ 0.00

 

C)_ Restitution amount ordered pursuant to plea agreement $ _

(1 _ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
(1 the interest requirement is waived for (1 fine C] restitution.

() the interest requirement forthe ] fine (1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Poros sphy Victim Assistance Act of 2018, Pub. L. No. 115-299,
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. . .

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996,
Case 1:09-cr-00064-cr Document 1497 Filed 07/20/20 Page 8 of 8

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 8 of 8
DEFENDANT: JOHN ORLANDO BROOKER, JR.
CASE NUMBER: 1:09-cr-64-04

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A & Lumpsumpaymentof$ — 300.00 __ due immediately, balance due

C1 énot later than ; , or
[J] inaccordancewithh [ C, 7 D, © E,or [ F below; or

B [( Payment to begin immediately (may be combined with [1 C, O D,or J F below); or

C (1 Payment in equal ___ (¢.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D [( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ _ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal mcneraty penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

1 = Joint and Several

Case Number
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate.

(]_ The defendant shall pay the cost of prosecution.
(]_ The defendant shall pay the following court cost(s):

(1 _ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5
a principal, (6) fine interest, (7) commiraity teen (8) J CO Bansamont!() spelen, and (10) costs, Se aine cost of aca”
and court costs.
